Case 19-14994-amc          Doc 103     Filed 07/27/21 Entered 07/27/21 12:17:10              Desc Main
                                      Document Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF PENNSYLVANIA
                                PHILADELPHIA DIVISION

 In re:                                                      Case No. 19-14994-AMC
          DONALD WESLEY PRICE JR.

                     Debtor(s)


          CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Scott F. Waterman, chapter 13 trustee, submits the following Final Report and Account of
 the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
 follows:

          1) The case was filed on 08/07/2019.

          2) The plan was confirmed on NA .

          3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
 NA .

      4) The trustee filed action to remedy default by the debtor in performance under the plan
 on NA .

          5) The case was dismissed on 03/10/2021.

          6) Number of months from filing or conversion to last payment: 19.

          7) Number of months case was pending: 24.

          8) Total value of assets abandoned by court order: NA .

          9) Total value of assets exempted: $45,677.00.

          10) Amount of unsecured claims discharged without full payment: $0.00.

          11) All checks distributed by the trustee relating to this case have cleared the bank .




 UST Form 101-13-FR-S (09/01/2009)
Case 19-14994-amc           Doc 103     Filed 07/27/21 Entered 07/27/21 12:17:10                   Desc Main
                                       Document Page 2 of 3



 Receipts:

            Total paid by or on behalf of the debtor          $8,721.90
            Less amount refunded to debtor                    $4,007.39

 NET RECEIPTS:                                                                                 $4,714.51


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                            $4,000.00
     Court Costs                                                          $0.00
     Trustee Expenses & Compensation                                    $714.51
     Other                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                             $4,714.51

 Attorney fees paid and disclosed by debtor:               $1,500.00


 Scheduled Creditors:
 Creditor                                        Claim      Claim         Claim        Principal      Int.
 Name                                 Class    Scheduled   Asserted      Allowed         Paid         Paid




 Summary of Disbursements to Creditors:
                                                             Claim           Principal              Interest
                                                           Allowed               Paid                  Paid
 Secured Payments:
       Mortgage Ongoing                                      $0.00                 $0.00              $0.00
       Mortgage Arrearage                                    $0.00                 $0.00              $0.00
       Debt Secured by Vehicle                               $0.00                 $0.00              $0.00
       All Other Secured                                     $0.00                 $0.00              $0.00
 TOTAL SECURED:                                              $0.00                 $0.00              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00                 $0.00              $0.00
        Domestic Support Ongoing                             $0.00                 $0.00              $0.00
        All Other Priority                                   $0.00                 $0.00              $0.00
 TOTAL PRIORITY:                                             $0.00                 $0.00              $0.00

 GENERAL UNSECURED PAYMENTS:                                 $0.00                 $0.00              $0.00



 UST Form 101-13-FR-S (09/01/2009)
Case 19-14994-amc          Doc 103      Filed 07/27/21 Entered 07/27/21 12:17:10                  Desc Main
                                       Document Page 3 of 3



 Disbursements:

          Expenses of Administration                              $4,714.51
          Disbursements to Creditors                                  $0.00

 TOTAL DISBURSEMENTS :                                                                         $4,714.51


         12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
 the estate has been fully administered, the foregoing summary is true and complete, and all
 administrative matters for which the trustee is responsible have been completed . The trustee
 requests a final decree be entered that discharges the trustee and grants such other relief as may
 be just and proper.

 Dated: 07/27/2021                             By:/s/ Scott F. Waterman
                                                                      Trustee

 STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
 exemption 5 C.F.R. § 1320.4(a)(2) applies.




 UST Form 101-13-FR-S (09/01/2009)
